--------------------------------------------------------------------------------

--------------------------------------------------------------------------------













REINSURANCE AGREEMENT


Between


SECURITY NATIONAL LIFE INSURANCE COMPANY


of Salt Lake City, Utah


and


CAPITAL RESERVE LIFE INSURANCE COMPANY




of Jefferson City, Missouri





















--------------------------------------------------------------------------------




TABLE OF CONTENTS




ARTICLES
     
I.
GENERAL PROVISIONS
 1
     
II.
DURATION OF RISK
 4
     
III.
PREMIUMS AND CONSIDERATIONS
 4
     
IV.
BENEFIT PAYMENTS
 5
     
V.
ACCOUNTING AND SETTLEMENTS
 5
     
VI.
ARBITRATION
 6
     
VII.
INSOLVENCY
 7
     
VIII.
DAC TAX PROVISION
 8
     
IX.
MISCELLANEOUS PROVISIONS
 9
     
X.
EXECUTION AND EFFECTIVE DATE
 10
     
SCHEDULES
     
A.
POLICIES AND RISKS REINSURED
       
B.
REINSURANCE PREMIUMS
       
C.
COMMISSION AND EXPENSE ALLOWANCE
       
D.
MONTHLY REPORT OF ACTIVITY AND SETTLEMENTS
             
EXHIBITS
     
1.
TRUST AGREEMENT
 

 
 
 
 
 



--------------------------------------------------------------------------------




REINSURANCE AGREEMENT


THIS AGREEMENT (the "Agreement") is made and entered into, effective this 17th
day of December, 2007 (“Effective Date”), by and between SECURITY NATIONAL LIFE
INSURANCE COMPANY, a Utah domiciled insurance company (hereinafter referred to
as the “Reinsurer”) and CAPITAL RESERVE LIFE INSURANCE COMPANY, a Missouri
domiciled insurance company (hereinafter referred to as the “Company”).


The Company and the Reinsurer mutually agree to reinsure on the terms and
conditions stated herein.  This Agreement is an indemnity reinsurance agreement
solely between the Company and the Reinsurer and performance of the obligations
of each party under this Agreement shall be rendered solely to the other party.


ARTICLE I


GENERAL PROVISIONS


1.         Contracts and Risks Reinsured.  The Reinsurer agrees to indemnify and
the Company agrees to transfer risk to the Reinsurer, according to the terms and
conditions hereof, the risks described in Schedule A hereto, which are in force
on the Effective Date of this Agreement; subject, however, to the same rights,
offsets, counterclaims, crossclaims and defenses as are available to the
Company.  No such offsets, counterclaims, crossclaims or defenses are waived but
the same are expressly preserved, and Reinsurer is and shall be fully subrogated
thereto, either in its own name or in the name of the Company, and whether the
name be now known to exist or may hereafter be discovered.




2.         Coverages and Exclusions.   Only risks under the life insurance
policies referred to in Schedule A, are reinsured under this Agreement.    New
policies issued by the Company after the Effective Date of this Agreement will
be reinsured under the terms of this Agreement.


3.         Plan of Reinsurance.   This indemnity reinsurance shall be on the
coinsurance plan.  The Company and the Reinsurer shall establish, maintain, and
place all assets held in relation to the reserves in trust in accordance with
the terms of a certain Trust Agreement, a copy of which is attached hereto as
Exhibit 1 and by this reference is made a part hereof.  The assets are to be
accounted for using statutory accounting principles of the state of domicile of
the Reinsurer.  On the Effective Date of this Agreement, the book value of the
assets transferred to the Reinsurer shall be equal to the amount of reserves
transferred thereunto.


4.         Reserves.   The expression net reserves, prior to the application of
this treaty, whenever used, shall mean the statutory reserves, net of existing
reinsurance ceded under all treaties in effect excluding this treaty, which
would have been reported by the Company on its NAIC Convention Blank as of
September 30, 2007, with respect to the policies reinsured hereunder, as if this
treaty were not in effect.




1

--------------------------------------------------------------------------------




The expression net due and deferred premiums, prior to the application of this
treaty, shall mean the due and deferred premiums, net of existing reinsurance
ceded under all treaties in effect excluding this treaty, which would have been
held by the Company on its NAIC Convention Blank as of September 30, 2007, with
respect to the policies reinsured hereunder, as if this treaty were not in
effect.


The expression net policy loans, prior to the application of this treaty, shall
mean the policy loans, net of existing reinsurance ceded under all treaties in
effect excluding this treaty, which would have been reported by the Company on
its NAIC Convention Blank as of September 30, 2007, with respect to the policies
reinsured hereunder, as if this treaty were not in effect.


The expression advance premiums, prior to the application of this treaty, shall
mean the advance premiums, net of existing reinsurance ceded under all treaties
in effect excluding this treaty, which would have been reported by the Company
on its NAIC Convention Blank as of September 30, 2007, with respect to the
policies reinsured hereunder, as if this treaty were not in effect.


5.         Commission and Expense Allowance.    There is to be a commission and
expense allowance equal to actual premium taxes paid, actual sales commission
paid and other administrative expenses, in accordance with Schedule C.


6.         Extracontractual Damages.   In no event shall the Reinsurer indemnify
nor be liable for any extracontractual damages or liability of any kind
whatsoever resulting from, but not limited to, the Company’s negligent, reckless
or intentional wrongs, fraud, oppression, bad faith or strict liability.  The
Reinsurer shall indemnify the Company for any extracontractual damages or
liability of any kind whatsoever resulting from the Reinsurer’s or its agents’
neglect, reckless or intentional wrong, fraud, oppression, bad faith or strict
liability.  The following liabilities are examples of liabilities that would be
considered extracontractual:  compensatory damages, damages for emotional
distress, and punitive or exemplary damages.


7.         Contract Administration.   The Reinsurer shall administer the
contracts reinsured hereunder and shall perform all accounting, collection and
all other administrative functions at the expense of the Reinsurer.  The Company
shall make the use of its name available in such administration and shall
otherwise make available all records and other material needed in such
administration.


8.         Inspection.   At any reasonable time, the Reinsurer may inspect,
during normal business hours, at the principal office of the Company, the papers
and any and all other books or documents of the Company relating to reinsurance
under this Agreement.  At any reasonable time, the Company may inspect, during
normal business hours, at the principal office of the Reinsurer, the papers and
any and all other books or documents of the Reinsurer relating to reinsurance
under this Agreement.  Neither the Company nor the Reinsurer will use any
information obtained through any inspection pursuant to this section for
purposes not relating to reinsurance under this Agreement.




2

--------------------------------------------------------------------------------




9.         Condition.   The reinsurance hereunder is subject to the same
limitations and conditions as the contracts written by the Company that are
reinsured hereunder, except as otherwise provided in this Agreement.


10.       Misunderstandings and Oversights.   If any failure to pay amounts due
or to perform any other act required by this Agreement is unintentional and
caused by misunderstanding and oversight, the Company and the Reinsurer will
adjust the situation to what it would have been had the misunderstanding or
oversight not occurred.


11.       Age Adjustment.   If the Company’s liability under any of the
contracts reinsured under this Agreement is changed because of a misstatement of
age, the Reinsurer will share in the change proportionately to the amount
reinsured hereunder, and the Company and the Reinsurer will make any and all
proportional adjustments thereunto.


12.       Reinstatements.   If a contract reinsured hereunder that was reduced,
terminated, or lapsed, and is subsequently reinstated, the reinsurance for such
contract under this Agreement will be reinstated automatically to the amount
that would be in force if the contract had not been reduced, terminated, or
lapsed.  The Company will pay to the Reinsurer the Reinsurer’s proportionate
share of all amounts collected from, or charged to, the insured.


13.       Amendments.   This Agreement shall be amended only by written
agreement of the parties.


14.       Policies, Contracts.   The words policy or policies, and contract or
contracts as used herein shall have the same meaning.  The Company hereby
warrants and represents that the contracts reinsured hereunder comply with all
applicable laws and regulations, including federal income tax regulations, and
have so complied since the date of issuance.


15.       Policyholder Information.   The Company shall not sell, distribute or
in any way use the policyholder information on contracts reinsured hereunder
without the prior approval of the Reinsurer.


16.       Reinsurance With Other Companies.   Existing reinsurance with other
insurance companies on the policies specified in Schedule A shall be retained by
the Company, except as agreed upon in writing by Reinsurer and Company.  Any
amounts paid to other reinsurance companies shall be fully reimbursed by the
Reinsurer.  Any amounts received by the Company from other insurance companies
will be paid to the Reinsurer.




3

--------------------------------------------------------------------------------






ARTICLE II


DURATION OF RISK


1.         Duration.   The initial term of this Agreement shall be for a period
of three (3) years from the effective date of this Agreement.  Subsequent to the
three (3) year term, this Agreement shall be automatically renewed unless either
the Company or the Reinsurer notifies the other of its intention not to renew in
writing, no less than one hundred eighty (180) days prior to the expiration of
the then current agreement.  Each automatic renewal period of this Agreement
shall be for a term of three (3) years.




2.         Reinsurer’s Liability.   The liability of the Reinsurer with respect
to any contract reinsured hereunder will begin simultaneously with that of the
Company, but not prior to the Effective Date of this Agreement.  The Reinsurer’s
liability with respect to any contract reinsured hereunder will terminate with
that of the Company on the date the Company’s liability on such contract is
terminated.


3.         Recapture.  Contracts reinsured under this Agreement are not eligible
for recapture.


4.         Contract Changes.   The Company will not make any contract changes in
any policies reinsured hereunder except as required by law or as mutually agreed
to by the Company and the Reinsurer.




ARTICLE III


PREMIUM AND CONSIDERATIONS


1.         Net Reserves.   On the Effective Date of this Agreement, the Company
agrees to pay the Reinsurer as a reserve transfer an amount equal to the
adjusted net reserves, on the Effective Date of this Agreement with respect to
the liabilities reinsured as of such date and described in Schedule A. Adjusted
net reserves are calculated as net reserves, prior to the application of this
treaty, minus net due and deferred premiums, prior to the application of this
treaty, minus policy loans, prior to the application of this treaty, plus
advance premiums, prior to the application of this treaty.


2.         Ceding Allowance.   On the Effective Date of this Agreement, the
Reinsurer agrees to pay the Company a ceding allowance equal to one million
seven hundred and thirty eight thousand dollars ($1,738,000) in cash by
certified funds or wire transfer and other good and valuable consideration.


3.         Reinsurance Premiums.   The Company agrees to pay the Reinsurer
reinsurance premiums in accordance with Schedule B.  For each contract, the
amount of reinsurance premium will be the amount which corresponds to the
portion of the contract reinsured.  The Company makes representations and
warrants that it will make all reasonable efforts to keep the reinsured business
in force.






4

--------------------------------------------------------------------------------




ARTICLE IV


BENEFIT PAYMENTS


1.         Notice.   The Reinsurer will notify the Company promptly after
receipt of any information as to a claim on a policy to the extent reinsured
hereunder.  The reinsurance claim form and any copies of notifications, claim
papers and proofs will be furnished to the Company as soon as possible.


2.         Liability and Payment.   The Company will accept the decision of the
Reinsurer on payment of a claim or surrender on a policy reinsured
hereunder.  The Reinsurer agrees to utilize to the extent possible the claims
practices of the Company.  The Reinsurer will pay its proportionate share of
such claim based upon the form of claim settlement determined.  These amounts
shall be paid within 15 business days after the end of each calendar month.  In
no instance shall anyone other than the Company or the Reinsurer have any rights
under this Agreement, and the Company shall be and remain solely liable to any
insured, policyowner, or beneficiary under any policy reinsured hereunder,
unless said liability is caused by the actions of the Reinsurer, and in that
instance, Reinsurer will be liable and defend any litigation at its own cost.


3.         Contract Claims.   The Company will not contest, compromise or
litigate a claim involving a policy reinsured hereunder without the prior
approval of the Reinsurer.  The Reinsurer will pay to the Company any litigation
and investigative expenses incurred on contested claims. Any expenses will be
paid on a monthly basis as described in Article V.




ARTICLE V


ACCOUNTING AND SETTLEMENT


1.         Agreement Accounting Period.   This Agreement shall be on a monthly
accounting period for all accounting settlements.


2.         Monthly Accounting Reports.   Accounting reports shall be submitted
to the Reinsurer by the Company and by the Reinsurer to the Company, not later
than 15 business days after the end of each calendar month.  Such reports shall
include information on the amount of reinsurance premiums, policy loans and
policy loan interest, the commission and expense allowance, claims, and reserves
on the contract reinsured for the preceding calendar month.


3.         Monthly Accounting Period.   The monthly accounting shall be on a
calendar-month basis, except that the initial monthly accounting period shall
run from the Effective Date of this Agreement, after the initial accounting has
occurred, through the last day of the calendar month in which the Effective Date
of this Agreement falls.  The final monthly accounting period shall run from the
end of the preceding calendar month until the termination of this Agreement, but
prior to actual termination of this Agreement.




5

--------------------------------------------------------------------------------




4.         Monthly Settlements.  Within 15 business days after the end of each
calendar month, the Company will pay the Reinsurer the sum of: (i) the
reinsurance premiums for the preceding month, determined in accordance with
Article III, plus (ii) the policy loan repayments and policy loan interest paid
in the preceding month, plus (iii) any amounts received from other reinsurance
companies. The Monthly Settlement Report is attached as Schedule D.


5.         Amounts Due Monthly.  Except as otherwise specifically provided in
this Agreement, all amounts due to be paid to either the Company or the
Reinsurer under this Agreement on a monthly basis shall be determined on a net
basis as of the last day of each calendar month and shall be due and payable as
of such date.


6.         Estimations.   If the amounts, as defined in Paragraph 4 above,
cannot be determined at such dates as defined in Paragraph 5 above, on an exact
basis, such payments will be paid in accordance with a mutually agreeable
formula which will approximate the actual payments.


7.         Delayed Payments.   For purposes of Paragraph 5 above, if there is a
delayed settlement of a payment due, there will be an interest penalty at an
interest rate equal to one-half of one percent (.5%) per month, for the period
that the amount is overdue.  For purposes of this paragraph, a payment shall be
considered delayed 30 days after the date such payment is due.


8.         Offset of Payments.   All monies due to either the Company or the
Reinsurer under this Agreement may be offset against each other, dollar for
dollar, regardless of any insolvency of either party, in accordance with
Missouri law.


9.         Accounting Reports.   Annual reports shall be submitted to the
Company by the Reinsurer not later than 45 business days after the end of each
calendar year. Such reports shall include information for the analysis of
increase in reserves and the exhibit of life insurance of the NAIC Convention
Blank based on the contracts reinsured hereunder.  Quarterly accounting reports
shall be submitted to the Reinsurer by the Company not later than 45 business
days after the end of each calendar quarter and shall include information for
pages 2, 3, 4, and 5 of the NAIC Quarterly Blank.


ARTICLE VI


ARBITRATION
 


6

--------------------------------------------------------------------------------


 
1.         General.   All disputes and differences between the Company and the
Reinsurer on which an agreement cannot be reached will be decided by
arbitration.  The arbitrators will regard this Agreement from the standpoint of
practical business and equitable principles rather than that of strict law.
 
2.         Method.   Three arbitrators will decide any differences.  They must
be officers of life insurance companies other than the two parties to this
Agreement or any Company owned by, or affiliated with, either party.  One of the
arbitrators is to be appointed by the Reinsurer, another by the Company, and
they shall select a third before arbitration begins. Should one of the two
parties decline to appoint an arbitrator or should the two arbitrators not be
able to agree upon the choice of a third arbitrator, the appointment(s) shall be
left to the President of the American Council of Life Insurance or its
successors.  The arbitrators are not bound by any rules of evidence.  They shall
decide by a majority of votes and their decision will be final and binding.  The
cost of arbitration, including the fees of the arbitrators, shall be shared
equally by the parties unless the arbitrators decide otherwise.




ARTICLE VII


INSOLVENCY
 
 
 

 
 
 
 
 

 


7

--------------------------------------------------------------------------------




1.         General.   In the event of the Company’s insolvency, liquidation,
entry into rehabilitation, bankruptcy, or other significant adverse financial
event, this Agreement will be deemed to convert to an Assumption Reinsurance
Agreement as of the day prior to such insolvency, change of control, or other
adverse event, subject to the provisions of 375.1280-375.1294 RSMo.  Following
such conversion, the Reinsurer is hereby empowered without any need of action on
the part of the Company, to take all other steps necessary for such conversion
including the issuance of assumption certificates.   Notwithstanding the
forgoing, the Reinsurer may elect not to have such automatic conversion
occur.  In the event the Reinsurer elects not to have such automatic conversion
to assumption reinsurance, then the Reinsurer’s contractual liability on
contracts reinsured hereunder shall continue to be determined by all the terms,
conditions and limitations under this Agreement, but the Reinsurer will make
settlement (i) directly to the Company’s liquidator, receiver or statutory
successor, and (ii) without increase or diminution because of the Company’s
insolvency.  The liquidator, receiver or statutory successor of the Company
shall give the Reinsurer written notice of the pendency of a claim against the
Company on any contract reinsured within reasonable time after such claim is
filed in the insolvency proceeding.  During the pendency of any such claim, the
Reinsurer shall investigate such claim and interpose in the Company’s name (or
in the name of the Company’s liquidator, receiver or statutory successor) in the
proceeding where such claim is to be adjudicated, any defense or defenses that
the Reinsurer may deem available to the Company or its liquidator, receiver or
statutory successor.  The expense thus incurred by the Reinsurer shall be
chargeable, subject to court approval, against the Company as a part of the
expense of liquidation to the extent of a proportionate share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.


2.         Capital and Surplus Priority.   In the event that any person or
entity obtains a judgment against the Company that would reduce the Company’s
Capital and Surplus below the minimum required by the State of Missouri, the
policy holders of the Company would have priority over the judgment and a first
lien on the minimum Capital and Surplus and Reserves of the Company.

 
ARTICLE VIII


DAC TAX PROVISION


1.         The Company and Reinsurer hereby agree to abide by Section
1.848-2(g)(8) of the Income Tax Regulations under Section 848 of the Internal
Revenue Code of 1986, as amended. The terms used in this Article are defined by
reference to Regulation 1.848-2. The term “net consideration” will refer to
either net consideration as defined in Regulation Section 1.848-2(f) or gross
amount of premium and other considerations as defined in Regulation Section
1.848-3(b), as appropriate.
 
 
8

--------------------------------------------------------------------------------



 
2.         Each party shall attach a schedule to its federal income tax return
that identifies the relevant reinsurance agreements for which the joint election
under the Regulation has been made.


3.         The party with net positive consideration, as defined in the
Regulation promulgated under Code Section 848, for such Agreement for each
taxable year, shall capitalize specified policy acquisition expenses with
respect to such Agreement without regard to the general deductions limitation of
Section 848 (c)(1).


4.         Each party agrees to exchange information pertaining to the amount of
net consideration under such Agreement each year to ensure consistency.


5.         This election shall be effective for the year that the Agreement was
entered into and for all subsequent years that such Agreement remains in effect.


6.         The Reinsurer will submit to the Company by May 1 of each year its
calculation of the net consideration for the preceding calendar year. This
schedule of calculations will be accompanied by a statement signed by an officer
of the Reinsurer stating that the Reinsurer will report such net consideration
in its tax return for the preceding calendar year.


7.         The Company may contest such calculation by providing an alternative
calculation to the Reinsurer in writing within 30 days of the Company’s receipt
of the Reinsurer’s calculation. If the Company does not so notify the Reinsurer,
the Reinsurer will report the net consideration as determined by the Reinsurer
in the Reinsurer’s tax return for the previous calendar year.


8.         If the Company contests the Reinsurer’s calculation of the net
consideration, the parties will act in good faith to reach an agreement as to
the correct amount within 30 days of the date the Company submits its
alternative calculation. If the Reinsurer and the Company reach agreement on the
net amount of consideration, each party shall report such amount in their
respective tax returns for the previous calendar year.


ARTICLE IX


MISCELLANEOUS PROVISIONS


1.         All Schedules referred to in this Agreement are attached hereto and
incorporated herein by reference.


2.         Neither this Agreement nor any reinsurance under this Agreement shall
be sold, assigned or transferred by the Company without prior written consent of
the Reinsurer. Such approval shall not unreasonably be withheld. The provisions
of this section are not intended to preclude the Reinsurer from retroceding the
reinsurance on an indemnity basis.







9

--------------------------------------------------------------------------------


 
3.            This Agreement, including any of the schedules and amendments,
constitutes the entire agreement between the parties with respect to the
business being reinsured hereunder, and there are no understandings between the
parties other than as expressed in this Agreement. Any changes in this Agreement
shall be null and void unless such changes are made by written amendment to this
Agreement, signed by both parties.


4.            Any notice or notification required under this Agreement requires
written notice or notification mailed or delivered to the Reinsurer at its
administrative office in Salt Lake City, Utah, or to the Company at its home
office in Jefferson City, Missouri.


5.            If any provision of this Agreement is determined to be invalid or
unenforceable, such determination will not impair or affect the validity or the
enforceability of the remaining provisions of the Agreement.






[The rest of this page is left blank intentionally]


 
ARTICLE X


EXECUTION AND EFFECTIVE DATE


This Agreement shall be effective on the Effective Date.  In the event of a
death or other occurrence giving rise to a claim under one of the policies,
which death or occurrence occurred prior to the Effective Date, regardless of
whether the death claim or occurrence is reported prior to or subsequent to the
Effective Date, the Company shall be solely liable for the payment of any claim
made on account of any such death or occurrence and Reinsurer shall pay to the
Company the amount of the reserve of the policy with respect to which the claim
is paid, to the extent that such reserve is reduced as a result of such payment.


IN WITNESS of the above, this Agreement is executed effective as of this 17th
day of December, 2007.
 




10

--------------------------------------------------------------------------------



 
CAPITAL RESERVE LIFE INSURANCE COMPANY (Company)




By:   /s/ Scott M. Quist
Title:  President
Date: December 17, 2007


Attest: /s/ Andrew Quist
Title: Legal counsel
Date: December 17, 2007




SECURITY NATIONAL LIFE INSURANCE COMPANY (Reinsurer)




By:   /s/ Scott M. Quist
Title:   President
Date:   December 17, 2007


Attest: /s/ Andrew Quist
Title:  Legal counsel
Date:  December 17, 2007
 
 
 
 
 
 
 
 
 

 
11

--------------------------------------------------------------------------------




SCHEDULE A


POLICIES AND RISKS REINSURED


The business reinsured under this Agreement is 100% of the liabilities of the
policies identified on an attached compact disk entitled, “Capital Reserve
reinsured policies 12/17/07.”
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------




SCHEDULE B


REINSURANCE PREMIUMS


1.         Reinsurance Premiums.  The Company shall pay the Reinsurer a
reinsurance premium on all policies in effect from time to time under this
Agreement in an amount equal to the gross premium charged by the Company
corresponding to the amount and policies reinsured hereunder.


2.         Mode of Payment.   The Premium paid to the Reinsurer by the Company
will be paid as collected by the Company.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------




SCHEDULE C


COMMISSIONS AND EXPENSE ALLOWANCE


1.  Ceding Commission Fee on Individual Life Insurance as a Percentage of
Collected Premiums


Plan Description Ceding Commission Fee








Calculation of Ceding Commission Fee



   
Premium
   
Reserve Amount
                   
Total Collected Premium
  $       $                      
Percentage Reinsured
  $ 100%     $ 100%                    
Reinsured Collected Premiums
  $       $                      
Ceding Commission Fee Percentage
  $ 0%     $ 0%                    
Ceding Commission Fee
  $       $    





2.         Monthly Commission and Expense Allowance.


A commission and expense allowance for any period the Company performs contract
administration functions in an amount to be mutually agreed upon by the parties.


3.         Premium Taxes, including all other Licenses and Fees based on
Premium.


The commission and expense allowance shall be equal to actual premium taxes and
actual sales commissions paid.



























--------------------------------------------------------------------------------


 
SCHEDULE D


MONTHLY SETTLEMENT


FROM
SECURITY NATIONAL LIFE INSURANCE COMPANY
TO CAPITAL RESERVE LIFE INSURANCE COMPANY
AND FROM
CAPITAL RESERVE LIFE INSURANCE COMPANY
TO
SECURITY NATIONAL LIFE INSURANCE COMPANY


Reporting Month:  ____________/ _________/ __________
Date Report Completed: ________________/ ____________/ ___________


1)
Direct Premiums
____________
 
Less Reinsurance Premiums Paid
____________
 
Net Premiums
____________
     
2)
Policy Loans
   
Policy Loans Repaid
____________
       
Policy Loan Interest Paid in Cash
____________
 
Total
____________

 
3)
Benefits
   
Surrenders                              
____________
 
Deaths
____________
 
Other
____________
 
Less Reinsurance Recoveries
____________
 
Total
____________

 
4)
Commissions and Expense Allowance (Schedule C)
____________
 
Less Allowances on Reinsured Ceded
____________
 
Net Commission and Expense Allowance
____________
   
 
5)
New Policy Loans Paid Out in Cash
____________
   
 
 
Net due Equals (1) + (2) – (3) – (4) – (5) =
____________

 
 

 

--------------------------------------------------------------------------------




SCHEDULE D CONTINUED
Supplemental Information


Direct



   
# of Policies
 
PolicyReserves
 
Face Amount
Beg. of Period
 
___________
 
____________
 
_____________
+Additions
 
___________
 
____________
 
_____________
-Terminations
 
___________
 
____________
 
_____________
End of Period
 
___________
 
____________
 
_____________



Reinsurance Ceded



   
# of Policies
 
PolicyReserves
 
Face Amount
Beg. of Period
 
___________
 
____________
 
_____________
+Additions
 
___________
 
____________
 
_____________
-Terminations
 
___________
 
____________
 
_____________
End of Period
 
___________
 
____________
 
_____________



Direct
 
Gross
 
Net
Deferred Premiums:
 
_____________
 
_____________
Due Premiums:
 
_____________
 
_____________
Advance Premiums:
 
_____________
       
_____________
   
Reinsurance Ceded
 
_____________
   
Deferred premiums:
 
_____________
 
_____________
Due Premiums:
 
_____________
 
_____________
Advance Premiums:
 
_____________
             
Coinsurance Allowances on Reinsurance Ceded
       
Deferred Premium
 
_____________
   
Due Premium
     
_____________
Advance Premium
     
_____________
Policy Loan Interest Due:
 
_____________
   
Policy Loan Interest Accrued:
 
_____________
   
Policy Loan Interest Unearned:
 
_____________
   
Policy Loan Beginning of Period:
 
_____________
   
+ New Loans Paid in Cash:
 
 
 
_____________
+ New Loans to Cover Interest:
     
_____________
+ New Loans to Pay Premiums:
     
_____________
- Loans Paid Off:
     
_____________
Policy Loans End of Period:
     
_____________
Policy Loans Interest Paid in Cash:
     
_____________
Policy Loans Interest Added to Loan:
     
_____________
         
Total Policy Loan Interest:
     
_____________






--------------------------------------------------------------------------------




EXHIBIT 1


TRUST AGREEMENT

















































--------------------------------------------------------------------------------